Citation Nr: 1539641	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  11-24  000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Air Force from May 1959 to May 1963.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

On his appeal on a VA Form 9, the Veteran expressed his desire for a Board videoconference hearing. However, in an October 2013 submission, the Veteran indicated his desire to withdraw his hearing request. Accordingly, the Board considers the Veteran's request for a Board hearing withdrawn. See 38 C.F.R. § 20.704(e) (2015).

The Virtual VA paperless claims processing system contains VA treatment records dated from February 2006 to April 2012. The Veterans Benefits Management System contains an October 2013 request to withdraw the Board hearing request and an August 2015 brief from the Veteran's representative. All other electronic documents are either duplicative of documents contained in the paper claims files or not pertinent to the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was exposed to hazardous noise in service in connection with his duties as an aircraft mechanic.

2.  There is an approximate balance of positive and negative evidence as to whether the Veteran has a bilateral hearing loss disability that is related to active service.

3.  There is an approximate balance of positive and negative evidence as to whether the Veteran has tinnitus that is related to active service.


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  Resolving doubt in the Veteran's favor, the criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes the VA's duties to notify and to assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). In this case, the Board is granting the benefits sought on appeal. Therefore, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was not prejudicial to the Veteran and will not be discussed further.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015); see also 38 C.F.R. § 3.303(d) (2015) (providing that service connection may be granted for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service). To establish service connection, the record must contain competent evidence demonstrating: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purpose of applying the laws administered by the VA, impaired hearing constitutes a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Even if audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may still establish service connection for a current disability due to impaired hearing by submitting evidence that the disability is causally related to service. See Hensley, 5 Vet. App. at 160 (noting that "if evidence should sufficiently demonstrate a medical relationship between the veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service; the requirements of [38 U.S.C.A. § 1110] would be satisfied"). 

Determinations regarding service connection are based on a review of the all evidence in the record, including all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994). When considering evidence and determining its probative value, the VA considers both the competency and the credibility of the witness. See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (holding that a lay person is competent to diagnose varicose veins because the presence of varicose veins does not require a determination that is "medical in nature"); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (providing that a veteran's testimony regarding tinnitus is competent evidence, as "ringing in the ears is capable of lay observation"); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (concluding that a veteran's statements regarding flat feet and accompanying pain are "competent as to the issues of continuity of pain since service and the observable flatness of his feet").

To prevail, "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). Thus, to deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim. See, e.g., id.

Factual Background and Analysis

The Veteran contends that he experienced acoustic trauma in service, which has caused his current bilateral hearing loss and tinnitus disabilities. In a January 2010 statement, the Veteran indicated that he "started having hearing problems while in [Air Force] service." The Veteran also noted in a November 2010 statement that he has experienced bilateral hearing loss over time, as he was exposed to loud noise as a B-47 jet engine mechanic. 

The Veteran's DD Form 214 lists his military occupational specialty as an aircraft mechanic, which corroborates the Veteran's credible lay statements regarding exposure to acoustic trauma in service.

The Veteran's service treatment records do not show a diagnosis of hearing loss or tinnitus. The Veteran's May 1959, February 1960, and April 1963 audiogram results indicate hearing within normal limits for VA disability purposes. However, the Veteran's service records indicate a shift in his hearing during active service. Specifically, the Veteran's in-service audiogram results demonstrate decreased hearing between his entry into service and his separation from service. Moreover, in his April 1963 Report of Medical History, the Veteran indicated that he had "ear, nose or throat trouble."

Following service, in an August 2003 VA treatment record, the Veteran first reported "diminished hearing" over several years, which he attributed to jet engine noise. Additionally, the Veteran noted that he "defaulted on wearing ear plugs at times." The Veteran also reported "decreased hearing" or "long-term hearing loss" during November 2003 and July 2004 VA examinations. The Veteran underwent a VA audiological consult in February 2010, during which he complained of long-standing bilateral hearing loss, occasional bilateral tinnitus, and occasional dizziness when rising quickly. The Veteran stated that he was exposed to excessive noise while in the military serving as crew chief on a jet bomber. The audiometric findings indicated mild to moderately severe sensorineural hearing loss above 1000 Hz in both ears, and the Veteran was identified as a candidate for hearing aids. He was diagnosed with hearing loss in May 2010, and he received a hearing aid from the VA in June 2010. 

During a VA examination in August 2010, the examiner noted that the Veteran was crew chief on B-47 bombers for three and a half years and that the Veteran received training on C-130s. Following a review of the claims file and an interview/ examination of the veteran, the audiologist diagnosed bilateral, sensorineural hearing loss to a normal to moderately severe degree. He opined that the Veteran's current hearing loss disability was less likely than not due to or caused by military noise exposure because the Veteran's April 1963 separation audiogram showed clinically normal bilateral hearing for frequencies ranging from 500 to 6000 Hz. 

The examiner also noted that there was not a current complaint of tinnitus. As such, the examiner did not include a diagnosis or a medical opinion concerning the Veteran's tinnitus claim.

In his August 2010 Notice of Disagreement, the Veteran provided that he did not understand the VA examiner's question about tinnitus. According to the Veteran, the examiner asked whether he had "ringing in [his] ears." However, the Veteran explained that he did not consider the noise to be a ringing type noise; instead, he considered the noise to be "more like a 'cricket' type noise." On his September 2011 appeal on a VA Form 9, the Veteran indicated that the "'cricket' type noise" was constant in both ears. Additionally, in a September 2010 statement, the Veteran noted that he has experienced several events of loss of balance, vertigo, and/or dizziness as a result of tinnitus. 

As an initial matter, the VA examiner's August 2010 audiological findings, as well as private audiogram results from August 2011 and February 2012, support the conclusion that the Veteran has a bilateral hearing loss disability for VA compensation purposes. As such, the requirements of 38 C.F.R. § 3.385 are met. Additionally, tinnitus is a "noise in the ears, such as ringing, buzzing, roaring, or clicking." See Charles, 16 Vet. App. at 374 (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)). Because recognizing tinnitus requires only personal knowledge rather than medical expertise, the Veteran is competent to report tinnitus. See id.; Layno, 6 Vet. App. at 470. Therefore, the remaining question before the Board is whether such hearing loss and tinnitus disabilities were caused or worsened by the Veteran's military service.

The Veteran asserted that he was exposed to acoustic trauma from the sounds of B-47s while performing the duties of his military occupational specialty as an aircraft mechanic. The Veteran's service records also indicated that he was exposed to the sounds of gunfire during basic training, hunting, and target practice and that he did not always use ear protection when exposed to noise. Given that the Veteran served in the Air Force as an aircraft mechanic, the Board finds that an in-service injury due to noise exposure is established.

With respect to whether there is a nexus between the Veteran's current bilateral hearing loss disability and tinnitus and his military service, the Board acknowledges that the August 2010 VA examiner opined that the Veteran's hearing loss was less likely than not caused by his exposure to noise during service. However, the only basis for the examiner's opinion is that the Veteran's April 1963 separation examination audiogram indicates that the Veteran's bilateral hearing was clinically normal. The examiner did not fully discuss the Veteran's conceded exposure to hazardous noise during his active duty service, the shift in the Veteran's hearing during service, or the Veteran's assertion that he started having hearing problems while in service. As such, the examiner's opinion has limited probative value.

Despite the VA examiner's opinion, there is probative evidence of a nexus between the Veteran's military service and his bilateral hearing loss and tinnitus disabilities. The Veteran is competent to describe his in-service noise exposure, his difficulty hearing, and his symptoms of tinnitus, such as the constant "cricket-type" noises he experiences in both ears. Further, given the Veteran's service and medical history, which include reports of hearing loss and tinnitus, as well as a shift in the Veteran's hearing while in service, the Board has no reason to doubt the Veteran's assertions that he incurred acoustic trauma during service and that his current hearing problems began in service. See, e.g., Layno, 6 Vet. App. at 469-70; Charles, 16 Vet. App. at 374-75. Moreover, in his Notice of Disagreement, the Veteran maintained that when he received his hearing aid, the audiologist told him that in his opinion, the Veteran's hearing loss was due to noise exposure in service. The Veteran is competent to report what his audiologist told him, and the Board has no reason to doubt the credibility of this recollection. Thus, the Board finds that there is an approximate balance of positive and negative evidence regarding whether the Veteran's bilateral hearing loss and tinnitus were incurred in, or are a result of, active service.

After a review of the evidence of record as a whole, and in light of the foregoing, the Board finds that the Veteran was exposed to hazardous noise while in service and that he currently has bilateral hearing loss and tinnitus disabilities. Additionally, the Board is satisfied that the Veteran's current hearing loss and tinnitus disabilities cannot be disassociated from his in-service exposure to acoustic trauma. Thus, the medical and lay evidence for the claims and the evidence against the claims are at least in equipoise. Accordingly, the benefit-of-the-doubt rule applies, and service connection for bilateral hearing loss and tinnitus is warranted. See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


